                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DED RRANXBURGAJ,

                   Petitioner,               CASE NO. 18-11832
                                             HON. DENISE PAGE HOOD
v.

KRISTJEN NIELSEN, et al.,

                   Respondents.
                                             /

                 ORDER DENYING PETITIONER’S
           MOTION FOR WAIVER OF TRANSCRIPT FEE [#16]

 I.   INTRODUCTION

      This matter is before the Court on Petitioner Ded Rranxburgaj’s

(“Rranxburgaj”) Motion for Waiver of Transcript Fee. (Doc # 16)

II.   BACKGROUND

      On June 8, 2018, Rranxburgaj filed a petition for the issuance of a writ of

mandamus in order to compel Respondents Kristjen Nielsen (“Nielsen”), Jefferson

Sessions, III (“Sessions”), Rebecca Adducci (“Adducci”), and Thomas D. Homan

(“Homan”) (collectively, “Respondents”) to adjudicate on the merits his application

for a stay of removal or deferral of removal. (ECF No. 1) In response to Rranxburgaj

filing this action, Respondents filed a Motion to Dismiss. (Doc # 8) On September

12, 2019, the Court granted the Respondents’ Motion to Dismiss. (Doc # 14) On


                                         1
October 2, 2019, Rranxburgaj filed a Motion for Waiver of Transcript Fee (Doc #16)

for the transcript of a hearing held on November 18, 2018.

III.   ANALYSIS

       Rranxburgaj’s request regarding the trial transcript is governed by 28 U.S.C.

§ 753. The statute provides that the Government may pay fees for transcripts to

persons proceeding in forma pauperis pursuant to: (1) the Criminal Justice Act, 18

U.S.C. § 3006A; (2) a habeas corpus action; (3) a § 2255 action; or (4) any other

civil cases “if the trial judge certifies that the appeal is not frivolous and presents a

substantial question.” 28 U.S.C. § 753(f). This case was not brought pursuant to the

Criminal Justice Act, a habeas corpus action, or a § 2255 action.

       A “substantial question” has been defined as: “a close question or one that

could go either way;” the “question is so integral to the merits;” “it is more probable

than not that reversal will be required;” or that the question is “novel ... and has not

been decided by controlling precedent or is fairly doubtful.” United States v. Parkes,

2009 WL 5205370, at *3 (E.D. Tenn. 2009) (quotations and citations omitted).

Unless the Government pays for the transcripts, the court reporter may charge and

collect fees for transcripts requested by the parties and may require any party

requesting a transcript to prepay the estimated in advance. 28 U.S.C. § 753(f).

       Rranxburgaj asserts that he is taking appeal of the Court’s Order granting

Respondent’s Motion to Dismiss and will require a transcript of the November 18,


                                           2
2018 hearing. He asks for a fee waiver for the cost of the transcript because of his

pauperis status, but he does not offer any basis for the fee waiver or explain how

“the appeal is not frivoulous and presents a substantial question.” Accordingly,

Rranxburgaj is not entitled to have the transcript of the November 18, 2018 hearing

paid by the Government under 28 U.S.C. § 753(f).

      Should Rranxburgaj seek a transcript from the court reporter, a request must

be made in writing and addressed to the court reporter as required under E.D. Mich.

LR 80.1. Any payment arrangements must be made with the court reporter as

required under 28 U.S.C. § 753(f).

IV.   CONCLUSION

      For the reasons set forth above,

      IT IS HEREBY ORDERED that Rranxburgaj’s Motion for Waiver of

Transcript Fee. (Doc # 16) is DENIED.



                                             s/Denise Page Hood
                                             DENISE PAGE HOOD
DATED: February 12, 2020                     United States District Judge




                                         3
